DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments with respect to claims filed on 11/04/2021 have been entered.  Claims 20-26, 28-39, 41-45 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  Claims 32-35 and 37-39 have been withdrawn from consideration.  Claims 1-19, 27 and 40 have been canceled.
The amendments and remarks filed on 11/04/2021 are sufficient to cure the previous 35 U.S.C.112 (b) and (d) rejections set forth in the Non-Final office action mailed on 07/26/2021.
Information Disclosure Statement
The information disclosure statement filed on 10/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20-23, 26, 28, 30-31, 42 and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Conner et al. (Pub. 2013/0090605) in view of Engineers Edge (attached reference dated 08/15/2007 as evidenced by Transducers USA specification sheet dated 04/22/2009).
Regarding claim 20, O’Connor et al. teaches a drug delivery device (200, Fig. 2A) comprising: a mechanical audible indicator (200, Fig. 200, see [0018]) configured to produce an audible signal (see [0018]), wherein the mechanical audible indicator (200) consists of one or more mechanical components (200)¸wherein in a mechanical component of the one or more mechanical components is a resilient force member (200 is a resilient force member, see Figs. 2A-2C), wherein the resilient force member (200) is supported in a biased state (bent state of 200 see Fig. 2C illustrating 200 being biased) by an element (230, Fig. 2C) of the drug delivery device (200) to prevent transition into a relaxed state (state of 200 in Fig. 2A) but does not teach with a volume of at least 100 dB(A); or  the mechanical audible indicator consists of one or more mechanical components configured such that the volume is at least 100dB(A) at a distance of 150 mm.  However, Engineers Edge teaches a transducer that produces a sound (see attached reference) at a distance of 150 mm (30 cm = 300 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by O’Conner et al. by forming the mechanical audible indicator to have a volume of at least 100dB(A) as taught by Engineers Edge and evidence by Transducers USA so that the mechanical audible indicator is audible to a user in a noisy environment (see Engineers Edge).  Further, O’Conner et al. teaches that modifications and variations may be made to the device (see [0022]).
Regarding claim 21, O’Connor et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein the mechanical audible indicator (220) is configured to be activated by a movement of a plunger (250, Fig. 2A, see [0018]).  
Regarding claim 22, O’Connor et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein the mechanical audible indicator (220, Fig. 2A) is configured to be activated by the movement of the plunger (250) towards a distal position (see Figs. 2A-2CD illustrating 250 moving towards a distal position) at an end of a medicament delivery process (see 0018] and Figs. 2A-2C).  
Regarding claim 23, O’Connor et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein the resilient force member (220, see [0018]) is configured to reside in two or more states (see Fig. 2C indicating 220 in a relaxed and biased state), each state having a respective conformation (see Figs. 2A-2C), wherein, in the relaxed state (state of 220 in Fig. 2A), the resilient force member (220) is relaxed in a first conformation (conformation of 220 in Fig. 2A), wherein, in the biased state (bent state of 220 in Fig. 2C), the resilient force member (220) is biased to store energy in a second conformation (bent conformation of 220 in Fig. 2C, it is the Examiner’s position that as a result of 220 being bent there is some degree of stored energy) different than the first conformation (conformation of 220 in Fig. 2A), and wherein the resilient force member (220) is configured to release the stored energy that is stored by deflecting the resilient force member (220) to generate the audible signal when changing from the biased state (bent state of 220 in Fig. 2C) into the relaxed state (state of 220 in Fig. 2A) due to a transition from the second conformation (bent conformation of 220 in Fig. 2C) to the first conformation (conformation of 220 in Fig. 2A).  See [0018] it is the Examiner’s position that when 220 changes from the relaxed state to the bent state and back to the relaxed state energy stored in 220 is releases and an audible sound is generated. 
Regarding claim 26, O’Connor et al. in view of Engineers Edge as evidence by Transducers USA teaches where in the resilient force member (220) is configured as a bistable spring element (it is the Examiner’s position that 220 is stable when the device is in an initial positon, Fig. 2A and stable when the device is in a final position when 220 returns back to the unbent state as illustrated in Fig. 2C).
Regarding claim 28, O’Connor et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein: the resilient force member (220) is supported on a distal portion (tip portion of 220) of the resilient force member (220) when the drug delivery device (200) is in an initial state (state in Fig. 2A, it is the Examiner’s position that the tip portion of 220 is indirectly supported by the interior of the housing 200 when 200 is in the initial position, see Fig. 2A), and the distal portion (tip portion of 220) of the resilient force member (220) is not in direct contact with a supporting member (280, Fig. 2C) when the drug delivery device (220) is in a primed state (state of 200 in Fig. 2C; see Fig 2C, 220 is not in direct contact with 280 when 200 is in a state in which the fluid exits 270, it is the Examiner’s position that 280 is a supporting member in that 2380 supports 270).  
Regarding claim 30, O’Connor et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein a distal portion (tip of 220) of the resilient force member is not in direct contact with a supporting member (280, Fig. 2C) in the biased state (see Fig 2C, 220 is not in direct contact with 280 when 220 is biased, it is the Examiner’s position that 280 is a supporting member in that 2380 supports 270).  
Regarding claim 31, O’Connor et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein the resilient force member (220) has a longitudinal axis (horizontal longitudinal axis of 220), wherein the resilient force member (220) is configured to transition from the biased state (bent state of 220 in Fig. 2C) into the relaxed state (state of 220 in Fig. 2A) when a proximal plunger section (230, Fig. 2C) abuts a distal spring section (tip of 220), and wherein the distal spring section (tip of 220) is bent about an axis perpendicular to the longitudinal axis with respect to an intermediate spring section or with respect to a proximal spring section (end of 220 attached to interior wall) when the resilient force member (220) is in the biased state (bent state of 220 in Fig. 2C).  
Regarding claim 42, O’Connor et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein the mechanical audible indicator comprises a resilient force member (220) configured to produce the audible signal by releasing stored energy that is stored by deflecting the resilient force member (220, see Figs. 2A-2C and [0018]).
Regarding claim 44, O’Connor et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein the drug delivery device (200) is configured to generate a holding force (initial force as 230 biases 220 into the biased state) internally within the drug delivery device (200, see Fig. 2C; it is the Examiner’s position that the initial force that causes 230 to bend is a holding force as a result of 230 holding 220 in a biased position until 220 recoils).  
Regarding claim 45, O’Connor et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein the drug delivery device (200) is configured to generate a holding force (initial force as 230 biases 220 into the biased state) without an external force that is applied from outside of the drug delivery device (200, see Fig. 2C; it is the Examiner’s position that the initial force that causes 230 to bend is a holding force as a result of 230 holding 220 in a biased position until 220 recoils).
Claim 20-21, 28, 41-42 and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bremer et al. (Patent No. 4,693,711) in view of Engineers Edge (attached reference dated 08/15/2007 as evidenced by Transducers USA specification sheet dated 04/22/2009).
Regarding claim 20, Bremer et al. teaches a drug delivery device (20, Figs. 4-6) comprising: a mechanical audible indicator (30, see Fig. 3, Col. 5, lines 21-22 and Col. 6, lines 48-53, as a result of the dome roof snapping, the snapping is a sound; hence, the dome roof is a mechanical audible indicator, see definition below) configured to produce an audible signal with a volume (snap sound, see explanation below); wherein the mechanical audible indicator (30) consists of one or more mechanical components (30), wherein a mechanical component (30) of the one or more mechanical components is a resilient force member (see Col. 10, lines 62-64; the dome roof is a resilient force member in that the dome roof member is capable of returning to its original shape/position after being moved to the snapped configuration, see explanation below), wherein the resilient force member (30) is supported in a biased state (deformed state, Fig. 4, see Co. 5, lines 1-6) by an element of the drug delivery (20) to prevent transition into a relaxed state (see Col. 6, lines 22-25 and Col. 6, lines 48-53, 30 is in a stable states as illustrated in Fig. 4).  
Thefreedictionary.com defines “snap” as “to make a brisk sharp cracking sound;” hence, it is the Examiner’s position that the snapping of the dome roof of the housing produces a “brisk sharp cracking sound.”
Thefreedictionary.com defines “resilient” as “capable of returning to an original shape or position, as after having been compressed” and it is the Examiner’s position that the dome roof of the housing is “capable of returning to an original shape or position” after being pressed downward; hence, the dome roof housing is resilient.
Bremer et al. does not teach that the mechanical audible indicator is configured such that the volume is at least 100dB(A) at a distance of 150 mm.  However, Engineers Edge teaches a transducer that produces a sound pressure of 100dB(A) (see attached reference) at a distance of 150 mm (30 cm = 300 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Bremer et al. by forming the mechanical audible indicator to have a volume of at least 100dB(A) as taught by Engineers Edge and evidence by Transducers USA so that the mechanical audible indicator is audible to a user in a noisy environment (see Engineers Edge).  Further, Bremer et al. teaches that modifications and variations may be made to the device (see Col. 11, lines 1-4).
Regarding claim 21, Bremer et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein the mechanical audible indicator (30) is configured to be activated by a movement of a plunger (34, Fig. 3, see Col. 6, lines 48-53).  
Regarding claim 28, Bremer et al. in view of Engineers Edge as evidence by Transducers (30) is supported on a distal portion (portion of 30, near 100, see Fig. 3) of the resilient force member (30) when the drug delivery device (20) is in an initial state (position in Fig. 3), and the distal portion (portion of 30 near 100) of the resilient force member (30) is not in direct contact with a supporting member (76, Fig. 3) when the drug delivery device (20) is in a primed state (state in Fig. 4).  
Regarding claim 41, Bremer et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein the mechanical audible indicator (30) is configured to generate the audible signal without hitting a component of the drug delivery device (20, see Col. 5, lines 48-53).  
Regarding claim 42, Bremer et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein the mechanical audible indicator (30) comprises a resilient force member (30) configured to produce the audible signal by releasing stored energy that is stored by deflecting the resilient force member (30, see Figs. 3-4 and Col. 5, lines 48-53).  
Regarding claim 44, Bremer et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein the drug delivery device (20) is configured to generate a holding force (stable force, see Col. 2, lines 4-10) internally within the drug delivery device (20, see Col. 6, lines48-53).
Regarding claim 45, Bremer et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein the drug delivery device (20) is configured to generate a holding force (stable force, see Col. 2, lines 4-10) without an external force that is applied from outside of the drug delivery device (20, see (stable force, see Col. 6, lines48-53).
Allowable Subject Matter
Claims 24-25, 29, 36 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 
Response to Arguments
While applicant’s amendments to the claims change the scope of the claims and warrant a new rejection, the Examiner is responding to applicant’s arguments regarding Engineer’s Edge and O’Connor for clarity of the record.  Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. 
Regarding Engineer’s Edge applicant argues that one of ordinary skill in the art would not have modified O’Conner or Afanasewicz with the teaching of Edge because the audio indicators are electronic transducers and not a mechanical audible indicator consisting of one or more mechanical components.  Applicant notes that the transitional phrase “consisting of” excludes any element, step or ingredient not specified in the claim.  Applicant states that one of ordinary skill in the art would have understood that the principle of generating a volume using a purely-mechanical indicator is different from that of using an electronic transducer and therefore have understood that the teachings of an electronic transducer generating a volume over 100dB(A) cannot be borrowed to modify a purely mechanical indicator.  Applicant also states that Engineers Edge is silent about generating a volume of 100 dB(A) using purely mechanical components, and is further silent to any teachings or suggestions of how to modify O'Conner's device to increase a volume to reach at least 100 dB(A) at a distance of 150 mm and says more specifically, it is well known to one of ordinary skill in the art that the dB scale is a common logarithmic scale (e.g., log 10) and that a change of 6 dB corresponds to substantially doubling the corresponding field quantity, i.e., the sound/air pressure under the current context. One of ordinary skill in the art would have understood that a major modification of O'Connor's mechanical components would be required to increase a volume to be at least 100 dB(A) in a 
The Examiner respectfully disagrees.  The Examiner would like to note that in the rejection, O’Connor and Afanasewicz individually teach a mechanical audible indicator that makes a sound and as the rejection is mapped out it is only the element referenced as the “mechanical audible indicator” in O’Connor and Afanasewicz that produces the sound.  However, O’Connor and Afanasewicz are both silent regarding the magnitude of the loudness of the sound produced by the mechanical audible indicator; hence, the Examiner uses Engineer’s Edge to teach that it is known in the art to produce device to have a sound level of 100dB(A) so that the sound may be heard in a noisy environment.  Therefore, it is the Examiner’s position that applicant’s interpretation of the rejection of record is incorrect because the rejection is not based on one of ordinary skill in the art modifying a mechanical device that produces a sound to be an electronic transducer that produces a sound as applicant is arguing.  
Further, the Examiner does not find applicant’s argument regarding the modification being a major modification and the rejection not stating how one of ordinary skill in the art would make the modification persuasive.  It should be noted that “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art;” and it is the Examiner’s position that (also see new rejection Bremer et al. in view of Engineers Edge) and know how to form the device (i.e. what materials to use, what force to use etc.) such that the leaf spring of O’Connor (or the dome roof of Bremer et al.) makes a sound that is 100dB(A).
Regarding O’Connor applicant argues that O’Connor does not teach “a resilient force member configured to release the stored energy that is stored by deflecting the resilient force member to generate the audible signal when changing from the biased state into the relaxed state.”  Applicant states that O’Connor teaches that when the protrusion 230 passes leaf spring 220, causing leaf spring 220 to recoil and impact against the post 210, concussive force of the impact causes an audible click; hence, O’Connor generates an audible signal by concussive force not by releasing stored energy of a mechanical component.
The Examiner respectfully disagrees.  It is the Examiner’s position that when protrusion 230 bends leaf spring 220, leaf spring 220 has stored energy in the bent state and when protrusion 230 passes by leaf spring 220, the stored energy in leaf spring 220 is released which causes the leaf spring to generate an audible signal by hitting post 210.  Therefore, while the sound may be due to the force of the leaf spring 220 hitting the post 210 the sound is also caused by the stored energy in leaf spring 220 being released.  Therefore, the Examiner maintains the rejection of O’Connor in view of Engineers Edge.
Applicant’s arguments with respect to the claim(s) rejected under Afanasewicz in view of Engineers Edge as evidence by Transducers USA have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783